DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 10/05/2020 is acknowledged. Claims 1-20 are currently pending. Claims 1, 3, 7, 9, 12, 13, 15-20 have been amended. Accordingly, claims 1-20 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Information Disclosure Statement
The IDS’s filed on 10/26/2020 have been considered. See the attached PTO 1449 form.

Response to Arguments
Applicant’s arguments, filed 10/05/2020, with respect to claim 15 objection have been fully considered and are persuasive.  The objection of claim 15 has been withdrawn. The arguments are persuasive because the applicant have amended claim 15 to change the recitation “products” to “product”. 
Applicant’s arguments, filed 10/05/2020, with respect to claims 15, 16, 18, 19 and 20 rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 15, 16, 18, 19 and 20 has been withdrawn. The arguments are persuasive because the applicant have amended claims 15, 16 and 18 to delete the phrase “for example” and the limitations following this phrase which rendered the claim indefinite. Further, the applicant amended claim 15 to delete the recitation 
   
New and Modified Rejections Necessitated by the Amendments filed 09/25/2020
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutsmann ( US 2012/0017491; January 26, 2012).
Gutsmann, throughout the reference, teaches a gel bait for controlling harmful insects, in particular crawling insects. It teaches the use of such baits, methods of preparing and methods for controlling harmful insects (Abstract). Furthermore, the bait can be used for controlling various crawling insects, including argentine ants, by placing them at locations where harmful insects live or which they pass by (para 0073 and 0074).
Gutsmann teaches the bait according to the invention is present in the form of a gel (Para 0066). Furthermore, the bait is preferably prepared in such a way that the gelling agent and water are mixed 
Gutsmann teaches that alginate is a polysaccharide and is a natural occurring salt of alginic acid which is found in brown algae (Para 0059), which reads on claim 2. 
Further, Gutsmann teaches the gel bait containing one or more insecticidal active substance (Para 0014), which reads on instant claim 3. As discussed above, claims 1-5 are directed to a product and the prior art teaches all of the components of the claimed product and thus the prior art reads on the product claims even though it does not teach the same method step. Moreover, the applicant need to provide evidence that adding the active ingredient after cross-linking results in a product with completely different and unexpected results compared to the composition taught in the prior art. see MPEP 2113 discussed above.
Gutsmann also teaches one of the suitable insecticidal active substance in the invention includes thiamethoxam (Para 0016 and 0020). 
With respect to the biodegradable hydrogels formed as spherical beads in the instant claims, Gutsmann teaches that by dripping solutions of these materials (i.e. sodium alginate and other ingredients contained within) into cation containing solutions, it is possible to prepare, in a simple manner, essentially spherical capsules (Para 0062). It further teaches that the gel bait product can be formulated in any shape desired (Para 0067) and that the spherical capsules are largely round (Para 0057). Since the reference teaches that the gel bait can be formulated into any shape and that the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5, 6-11 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gutsmann ( US 2012/0017491; January 26, 2012) as applied to claims 1-5 above, and further in view of Buczkowski (Journal of Economic Entomology, Vol. 107, no. 2, Pg. 748-757; April 2014).
The teachings of Gutsmann have been set forth above.
Gutsmann further teaches a crosslinkable polymer is preferably an ionotropically crosslinkable polymer such as sodium alginate (para 0056) and sodium alginates are crosslinked with calcium ions (0059), which reads on the method of ionotropically cross-linking sodium alginate with calcium ions recited in claim 7. 
Gutsmann teaches the gel bait comprising phagostimulants, various sugars such as sucrose (Para 0045 and 0046) and insecticidal substance such as thiamethoxam as stated above (Para 0016). The claim is interpreted as the final bait product incorporating sucrose and insecticidal active ingredient is not diluted. Gutsmann teaches the final bail product (i.e. capsule) is packaged after being prepared (para 0063). According to the teachings of Gutsmann, there is no dilution of phagostimulant/sucrose and insecticidal active ingredient in the final bait product taking place and thus teachings of Gutsmann read on instant claim 15.
Gutsmann teaches the use of various sugars, including sucrose, in the gel bait (Para 0046). Furthermore, the bait according to the invention can be used for controlling various crawling insects, including ants such as the Argentine ant (Para 0073 and 0074), which reads on instant claim 17.  
Gutsmann also teaches pheromones can be incorporated in the insect bait gel (Para 0048) and thus reads on the method of incorporating pheromone recited in claim 18. 


Gutsmann does not teach the method of adding the aqueous bait, active ingredient and the pheromone after the ionotropically cross-linking of the sodium alginate with the calcium ions as recited in the instantly claimed method. Gutsmann also does not explicitly teach that the hydrogel beads, i.e. gel bait material (sodium alginate crosslinked with calcium ions), is submerged in a 25% sucrose solution with an active ingredient as recited in instant claims 6 and 16. However, these deficiencies are cured by Buczkowski. 
Buczkowski teaches polyacrylamide hydrogels for delivering liquid baits to pest ants and using polyacrylamide polymer instead of the natural alginate polymer (e.g. the sodium alginate polymer) used in the instantly claimed invention. It teaches that polyacrylamide crystals are saturated in 25% sucrose solution containing the active ingredient thiamethoxam (Abstract). The reference teaches that the crystals are a cross-linked polyacrylamide copolymer gel and that the crystals are used to absorb liquid insecticide baits for use in urban, agricultural and wildland application (Page 749, Left Column, Para 2). As such, the reference teaches that polyacrylamide are cross-linked before addition of the active ingredient and the bait.     
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Gutsmann to incorporate the teachings of Buczkowski and submerge or saturate the gel bait material (sodium alginate crosslinked with calcium ions) in sucrose 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Gutsmann to incorporate the teachings of Buczkowski and cross-link the sodium alginate with the calcium ions before addition of the active ingredient or the bait material. It would have been obvious because Buczkowski teaches that it was known to use a polymer that is cross-linked before adding an active ingredient and bait material. Thus, even though Buczkowski doesn’t teach the same sodium alginate polymer taught by Gutsmann, it was known that cross-linking can occur before, after or both before and after and thus it would have been obvious to choose one of these known methods, especially because both Gutsmann and Buczkoswki teachings are directed to products and methods for delivering gels baits to insects/ants. 
With respect to instant claims 1-6, wherein aqueous bait is added to the biodegradable hydrogel after the natural polymer of alginate is cross-linked with calcium ions, as discussed supra, claims 1-6 are directed to a product and the prior art teaches all of the components of the claimed product and thus the prior art reads on the product claims even though it does not teach the same method step. Moreover, the applicant need to provide evidence that adding the aqueous bait after cross-linking results in a product with completely different and unexpected results compared to the composition taught in the prior art. see MPEP 2113 discussed above.
.

Claims 1-5, 6-11, 12-14 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gutsmann (US 2012/0017491; January 26, 2012) in view of Buczkowski (Journal of Economic Entomology, Vol. 107, no. 2, Pg. 748-757; April 2014) as applied to claims 1-5, 6-11 and 15-19 above, and further in view of Harris (EP 0254257; January 27, 1988).    
Gutsmann teaches the amount of crosslinkable polymer (i.e. sodium alginate) is preferably 0.5% to 2%, which almost entirely overlaps with the instant claimed concentration of sodium alginate (para 0053 and 0056). Furthmore, it teaches that the crosslinkable polymer (i.e. sodium alginate) in dripping solution are crosslinked with cation containing solution (i.e. calcium ion) referred to as hardening bath and the capsules formed are washed with demineralized (i.e. deionized) water (para 0063). 
Gutsmann does not teach a specific concentration of calcium chloride and the time range for crosslinking of sodium alginate and calcium ions, and the crosslinking reaction condition of between 5-30 minutes in deionized water. Furthermore, Gutsmann does not teach, as recited in claims 13 and 14, submerging hydrogel beads in a sucrose solution containing an active ingredient, in which the active ingredient is thiamethoxam.
However, Harris teaches an insecticidal bait composition for controlling insects, especially ants, and comprises an insecticide, sweetener, an aqueous carrier and additional materials (Page 2, line 1-3). It further teaches the gel-like bait composition is prepared by adding a gallant such as sodium alginate (Page 5, line 26-27). The sodium alginate solution is exposed, by dipping, to a solution of calcium chloride (10-20%) and allowed to stand for 5 to 35 minutes (Page 5, line 28-30).    

Furthermore, as stated above, Buczkowski teaches polyacrylamide hydrogels for delivering liquid baits to pest ants and using polyacrylamide polymer instead of the natural alginate polymer (i.e. the sodium alginate polymer) used in the claimed invention. It teaches that polyacrylamide crystals are saturated in 25% sucrose solution containing the active ingredient thiamethoxam (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Gutsmann to incorporate the teachings of Buczkowski and submerge or saturate the gel bait material (sodium alginate crosslinked with calcium ions) in sucrose solution with an active ingredient. One would be motivated because Buczkowski teaches the results show the bait crystal saturated in 25% sucrose solution with an active ingredient are highly attractive to and effective against argentine ants (Abstract). Because both Gutsmann and Buczkowski teach delivering gel baits to pest ants and crawling insects, one skilled in the art would have been motivated to substitute the method step and submerge gel bait capsules after crosslinking into sucrose solution with an active ingredient to yield predictable result of formulating a bait that is attractive and effective against pest ants and other crawling insects. 
.         

Claims 1-5, 6-11, 15-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutsmann (US 2012/0017491; January 26, 2012) in view of Buczkowski (Journal of Economic Entomology, Vol. 107, no. 2, Pg. 748-757; April 2014) as applied to claims 1-5, 6-11 and 15-19 above, and further in view of Choe ( US 2015/0223441; August 13, 2015).
Regarding claim 20, Gutsmann teaches the baits according to the invention can be used for controlling various crawling insects by placing them at locations where harmful insects live or which they pass (Para 0073). Gutsmann does not specifically state applying hydrogel baits in urban residential houses. However, this deficiency is cured by Choe.
Choe teaches a pheromone assisted insecticide bait that is targeted towards urban pest ant species (Para 0002). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to recognize that the insecticide would be applied wherever there are undesired ants, such as in urban residential houses and incorporate the teachings of Choe and apply the insecticide gel bait in such infested urban residential houses.  
A person of ordinary skill in the art would have reasonable expectation of success of achieving such modifications since Gutsmann and the other references have demonstrated it is routine and known in the art to make a gel-like insecticidal bait with various elements/ingredients and apply or use such baits in places where pest ants or insects are not desired.

Response to Arguments
Applicant's arguments filed 10/05/2020 with respect to the 102 rejection have been fully considered but they are not persuasive.
Applicant argued that Gutsmann does not disclose or suggest a biodegradable hydrogel that acts as carrier for an aqueous bait in which the aqueous bait is added after the polymer of alginate is cross-linked with calcium ions. 
As discussed above, claims 1-6 are directed to a product and the prior art teaches all of the components of the claimed product and thus the prior art reads on the product claims even though it does not teach the same method step. Moreover, the applicant need to provide evidence that adding the aqueous bait after cross-linking results in a product with completely different and unexpected results compared to the composition taught in the prior art. 
With respect to claims 7-20, directed to a method, the Buczkowski reference, as discussed supra, teaches that the polyacrylamide crystals are a cross-linked polyacrylamide copolymer gel and that the crystals are saturated in 25% sucrose solution containing the active ingredient thiamethoxam. As such, the reference teaches that polyacrylamide are cross-linked before addition of the active ingredient and the bait. From the teachings of Gutsmann and Buczkowski, It was known that cross-linking can occur before, after or both before and after the addition of the active agent/bait material and thus it would have been obvious to choose one of these known methods, especially because both Gutsmann and Buczkoswki teachings are directed to products and methods for delivering gels baits to insects/ants.  

Applicant's arguments filed 10/05/2020 with respect to the 103 rejection have been fully considered but they are not persuasive.
Applicant argued that Buczkowski does not remedy the deficiencies of Gutsmann and thus claims 6 and 16, which depend from claim 1 and 7, are patentable. 

	Similarly, the applicant also argued that Harris and Choe do not remedy the deficiencies of Gutsmann. As mentioned previously, the Buczkowski reference remedies deficiency of Gutsmann with respect to the cross-linking step recited in the method claims and Harris and Choe cure the deficiencies of Gutsmann with respect to claims 12-14 and 20, as discussed above in the office correspondence. 



Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         






/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616